Citation Nr: 0107362	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  91-49 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  He died in April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 decision by the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000).  

In this case, the record reflects that the veteran died in 
April 1991.  The death certificate indicates that the death 
was due to natural causes.  At the time of his death, the 
veteran was service-connected for multiple sclerosis, rated 
50 percent disabling; residuals of a gunshot wound of the 
right foot involving muscle group X, rated 10 percent 
disabling; and a postoperative scar, residual of surgical 
repair of an inguinal hernia, rated noncompensably disabling.  
The combined disability evaluation at the time of death was 
60 percent.

A private physician indicated in June 1991 that the veteran 
died of massive heart failure; however, there is no medical 
opinion evidence of record which addresses the question 
regarding a relationship, if any, between the service-
connected disabilities and the veteran's death or any other 
potentially service-related disorders and the veteran's 
death.  In this regard, the appellant and her representative 
have requested that an expert medical opinion be obtained to 
address any relationship between the veteran's death and his 
service-connected disabilities.  Obtaining such evidence 
would be consistent with the duty to assist as now set forth 
in the Veterans Claims Assistance Act of 2000.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
her claim, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  Among the actions taken by the RO to 
comply with the change in the law, 
evaluation of the record by a physician 
with the appropriate expertise should be 
undertaken to ascertain whether the 
veteran's demise process can be linked to 
his period of military service.  
Specifically, the physician should review 
the entire claims folder and provide an 
opinion as to the medical probabilities 
that the cause of the veteran's death was 
attributable to his period of military 
service, or to service-connected 
disability, such as multiple sclerosis.  
The physician should also set forth the 
medical probabilities that any service-
related problem contributed to the 
veteran's death by accelerating the 
terminal process or otherwise making 
worse the terminal disease.  
Consideration should be given to the 
entire record, including the x-ray 
findings noted during hospitalization in 
June 1947 at St. Vincents Hospital.  All 
opinions should be set forth in detail 
and explained in the context of the 
evidence of record and the medical 
principles pertinent to the physician's 
analysis.  

3.  The RO should review the medical 
opinion evidence to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

